DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 were originally presented having a filing date of 06/07/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
Character “916” refers to a “correction detection” ([Par. 0242])
Character “918” refers to a “revolution per minute (RPM)” ([Par. 0248])
Character “920” refers to a “start event” ([Par. 0243])
 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
Reference character “424” has been used to designate both “a first voltage reading as a resting voltage reading” (Figure 4 - 6, [Par. 0141]) and “a ripple peak voltage reading” (Figure 7-8, [Par. 0206]).  
Reference character “426” has been used to designate both “a second voltage reading as a dip voltage reading” (Figure 4 – 6, [Par. 0141]) and “a ripple minima voltage reading” (Figure 7 – 8, [Par. 0206]).
Reference character “432” has been used to designate both “a electrical range that is based on the resting voltage reading 412” (Figure 4 – 6, [Par. 0144])  and “a electrical range that is based on the ripple peak voltage reading” (Figure 7-8, [Par. 0218])
Reference character “434” has been used to designate both “a non-electrical range that is based on the resting voltage reading 412” (Figure 4-6, [Par. 0145]) and “a non-electrical range that is based on the ripple peak voltage reading” (Figure 7 – 8, [Par. 0218])

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 - 14, 16 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Publication No. US 20140074353 A1; hereafter Lee).

Regarding to claim 1, Lee teaches a method of operation for a vehicle system comprising: 
receiving a first voltage reading ([Par. 0023], “The voltage change detector 51 receives a voltage from the power line”); 
receiving a second voltage reading (receives second consecutive voltage sample, [Par. 0023], “…voltage difference between two consecutive voltage samples”); 
calculating a first voltage difference between the first voltage reading and the second 	
voltage reading ([Par. 0023], “the voltage change detector calculates a voltage difference between two consecutive voltage samples”); 
determining a start event for an electric vehicle with the first voltage difference is 	
within an electrical range ([Par. 0023], “compares both the measured voltage and the voltage difference to predetermined thresholds to determine the ignition state of the engine”); and 
operating the electric vehicle based on the start event ([Par. 0028], “if the ignition of the engine is in the on state, the processor 33 operates in the fully operational mode and conducts normal telematics operations”).

Regarding to claim 2, Lee teaches the method of claim 1.
Lee further teaches wherein determining the start event for the electric vehicle with the first voltage difference is within the electrical range includes polling for an ignition status ([Par. 0025], “the ignition of the engine switches between the off state and the on state (block 63), the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold … If the voltage difference exceeds the first delta threshold, a secondary condition is used to verify that the ignition is in the on state”)

Regarding to claim 3, Lee teaches the method of claim 1.
Lee further teaches wherein determining the start event for the electric vehicle with the first voltage difference is within the electrical range includes receiving for an ignition message (Figure 4, [Par. 0028], “The processor 33 determines that the ignition is in the on state when the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold and at least one of the secondary conditions is met (block 72)”).

Regarding to claim 4, Lee teaches the method of claim 1.
Lee further teaches receiving the first voltage reading includes receiving a resting voltage reading (Figure 3, section 57 is where “the ignition of the engine is in off state, the voltage on the power line of the diagnostic connector 54 comes from a battery in the vehicle” ([Par. 0024]). The resting voltage reading is obtained from this region); 
receiving the second voltage reading includes receiving a dip voltage reading (Figure 3, section 86 is where “the voltage on the power line of the diagnostics connector 54 decreases significantly due to added load of a starter motor to the battery voltage” ([Par. 0030]). The dip voltage reading is obtained from this section); and 
determining the start event for the electric vehicle with the first voltage difference is 
within the electrical range ([Par. 0025], “the voltage change detector 51 detects the change in measured voltage on the power line of the diagnostics connector 54 by calculating a voltage difference between consecutive voltage measurements … the ignition of the engine switches between the off state and the on state (block 63), the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold”)  includes calculating the electrical range between the first voltage difference greater than two percent of the resting voltage reading and less than or equal to ten percent of the resting voltage reading ([Par. 0024 – 0025], “ The voltage output from the battery, section 57, is between about 11.5-13.3V … The first delta threshold may be, for example, 0.75V/250 milliseconds” wherein the section 57 is when the engine is at rest, and the first delta threshold is approximate 6.5% of the battery voltage at rest (0.75V/11.5V x 100% = 6.5%))

Regarding to claim 6, Lee teaches the method of claim 1.
Lee further teaches wherein determining the start event for the electric vehicle with the first voltage difference is within the electrical range includes determining the start event without a revolutions per minute from the electric vehicle 
([Par. 0025], “When the ignition of the engine switches between the off state and the on state (block 63), the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold … If the voltage difference exceeds the first delta threshold, a secondary condition is used to verify that the ignition is in the on state”;

[Par. 0027], “Another secondary condition includes determining if the voltage level from the power line of the diagnostics connector 54 is higher than a second threshold (block 69). The second threshold can be, for example, 13.3V. In some embodiments, a time component is incorporated into the second threshold. For example, the voltage change detector 51 determines if the voltage level on the power line of the diagnostics connector 54 is 13.3V or higher for a predetermined amount of time, for example 60 seconds”

Wherein it is interpreted as the processor determines that the ignition is in a “on stage” when the voltage difference is greater than the first delta threshold, and the voltage level of the power line is greater than a second threshold (Lee, figure 4, block 69). RPM is not necessary in this determining process).

Regarding to claim 7, Lee teaches the method of claim 1.
Lee further teaches wherein receiving the second voltage reading includes receiving the second voltage reading after a reading time from receiving the first voltage reading ([Par. 0023], “The voltage change detector 51 receives a voltage from the power line … the voltage change detector calculates a voltage difference between two consecutive voltage samples” wherein it is interpreted as one voltage reading is collected after another).

Regarding to claim 8, Lee teaches the method of claim 1.
Lee further teaches wherein operating the electric vehicle based on the start event includes operating a hybrid engine with the electric vehicle ([Par. 0003], “in a broader sense and with respect to embodiments of the present invention, ignition simply means that the source of motive power, for example, an electric motor, hybrid drive system, or engine, of a vehicle has been turned on or activated”)

Regarding to claim 9, Lee teaches the method of claim 1.
Lee further teaches wherein operating the electric vehicle based on the start event include verifying the start event ([Par. 0025], “If the voltage difference exceeds the first delta threshold, a secondary condition is used to verify that the ignition is in the on state”)

Regarding to claim 10, Lee teaches the method of claim 1.
Lee further teaches determining the start event for a combustion vehicle 224 with the first voltage difference is not within the electrical range 
([Par. 0025], “the voltage change detector 51 detects the change in measured voltage on the power line of the diagnostics connector 54 by calculating a voltage difference between consecutive voltage measurements … the ignition of the engine switches between the off state and the on state (block 63), the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold”

[Par. 0038], “The "engine" is a source of motive power of a vehicle and may include an internal combustion engine”

Wherein it is interpreted as the processor determines the ignition of the engine is on when the voltage difference is greater than a first delta threshold and it might exceed the electrical range)

Regarding to claim 11, Lee teaches a vehicle system comprising: 
a communication circuit (Figure 2, “voltage change detector 51”) configured to : 
	receive a first voltage reading reading ([Par. 0023], “The voltage change detector 51 receives a voltage from the power line”), 
	receive a second voltage reading (receive second consecutive voltage sample, [Par. 0023], “…voltage difference between two consecutive voltage samples”); 
a control circuit ([Par. 0023] “the processor 33”), coupled to the communication circuit ([Par. 0023], “The processor 33 receives information from the voltage change detector 51”), configured to: 
	calculate a first voltage difference between the first voltage reading and the 	
second voltage reading ([Par. 0023], “the voltage change detector calculates a voltage difference between two consecutive voltage samples”);, 
determine a start event for an electric vehicle with the first voltage difference 
		is within an electrical range ([Par. 0023], “compares both the measured voltage and the voltage difference to predetermined thresholds to determine the ignition state of the engine”), and 
	operate the electric vehicle based on the start event ([Par. 0028], “if the ignition of the engine is in the on state, the processor 33 operates in the fully operational mode and conducts normal telematics operations”).

Regarding to claim 12, Lee teaches the system of claim 11.
Lee further teaches wherein the control circuit is further configured to poll for an ignition status ([Par. 0025], “the ignition of the engine switches between the off state and the on state (block 63), the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold … If the voltage difference exceeds the first delta threshold, a secondary condition is used to verify that the ignition is in the on state”).

Regarding to claim 13, Lee teaches the system of claim 11.
Lee further teaches wherein the control circuit is further configured to receiving for an ignition message (Figure 4, [Par. 0028], “The processor 33 determines that the ignition is in the on state when the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold and at least one of the secondary conditions is met (block 72)”).

Regarding to claim 14, Lee teaches the system of claim 11.
Lee further teaches wherein: the communication circuit is further configured to: 
	receive the first voltage reading as a resting voltage reading (Figure 3, section 57 is where “the ignition of the engine is in off state, the voltage on the power line of the diagnostic connector 54 comes from a battery in the vehicle” ([Par. 0024]). The resting voltage reading is obtained from this region); 
receive the second voltage reading as a dip voltage reading (Figure 3, section 86 is where “the voltage on the power line of the diagnostics connector 54 decreases significantly due to added load of a starter motor to the battery voltage” ([Par. 0030]). The dip voltage reading is obtained from this section);
the control circuit, coupled to the communication circuit, is further configured to: 
	calculate the electrical range between the first voltage difference greater than 
		two percent of the resting voltage reading and less than or equal to ten 
		percent of the resting voltage reading
([Par. 0025], “the voltage change detector 51 detects the change in measured voltage on the power line of the diagnostics connector 54 by calculating a voltage difference between consecutive voltage measurements … the ignition of the engine switches between the off state and the on state (block 63), the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold”)  

([Par. 0024 – 0025], “ The voltage output from the battery, section 57, is between about 11.5-13.3V … The first delta threshold may be, for example, 0.75V/250 milliseconds” wherein the section 57 is when the engine is at rest, and the first delta threshold is approximate 6.5% of the battery voltage at rest (0.75V/11.5V x 100% = 6.5%)).

Regarding to claim 16, Lee teaches a non-transitory computer readable medium including instructions executable by a control circuit for a vehicle system 100 comprising: 
receiving a first voltage reading ([Par. 0023], “The voltage change detector 51 receives a voltage from the power line”); 
receiving a second voltage reading (receive second consecutive voltage sample, [Par. 0023], “…voltage difference between two consecutive voltage samples”);
calculating a first voltage difference between the first voltage reading and the second 
voltage reading ([Par. 0023], “the voltage change detector calculates a voltage difference between two consecutive voltage samples”); 
determining a start event for an electric vehicle with the first voltage difference is 
within an electrical range ([Par. 0023], “compares both the measured voltage and the voltage difference to predetermined thresholds to determine the ignition state of the engine”); and 
operating the electric vehicle based on the start event ([Par. 0028], “if the ignition of the engine is in the on state, the processor 33 operates in the fully operational mode and conducts normal telematics operations”).

Regarding to claim 17, Lee teaches the system of claim 16.
Lee further teaches determining the start event for the electric vehicle with the first voltage difference is within the electrical range includes polling for an ignition status ([Par. 0025], “the ignition of the engine switches between the off state and the on state (block 63), the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold … If the voltage difference exceeds the first delta threshold, a secondary condition is used to verify that the ignition is in the on state”).

Regarding to claim 18, Lee teaches the system of claim 16.
determining the start event for the electric vehicle with the first voltage difference is within the electrical range includes receiving for an ignition message (Figure 4, [Par. 0028], “The processor 33 determines that the ignition is in the on state when the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold and at least one of the secondary conditions is met (block 72)”).

Regarding to claim 19, Lee teaches the system of claim 16.
Lee further teaches receiving the first voltage reading includes receiving a resting voltage reading (Figure 3, section 57 is where “the ignition of the engine is in off state, the voltage on the power line of the diagnostic connector 54 comes from a battery in the vehicle” ([Par. 0024]). The resting voltage reading is obtained from this region);  
receiving the second voltage reading includes receiving a dip voltage reading (Figure 3, section 86 is where “the voltage on the power line of the diagnostics connector 54 decreases significantly due to added load of a starter motor to the battery voltage” ([Par. 0030]). The dip voltage reading is obtained from this section); and 
determining the start event for the electric vehicle with the first voltage difference is 
	within the electrical range ([Par. 0025], “the voltage change detector 51 detects the change in measured voltage on the power line of the diagnostics connector 54 by calculating a voltage difference between consecutive voltage measurements … the ignition of the engine switches between the off state and the on state (block 63), the voltage difference calculated by the voltage change detector 51 is greater than a first delta threshold”) includes calculating the electrical range between the 
	first voltage difference greater than two percent of the resting voltage reading 
	and less than or equal to ten percent of the resting voltage reading 
([Par. 0024 – 0025], “ The voltage output from the battery, section 57, is between about 11.5-13.3V … The first delta threshold may be, for example, 0.75V/250 milliseconds” wherein the section 57 is when the engine is at rest, and the first delta threshold is approximate 6.5% of the battery voltage at rest (0.75V/11.5V x 100% = 6.5%)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wruck et al. (US Publication No. US 20050285445 A1; hereafter Wruck). 

Regarding to claim 5, Lee teaches the method of claim 1.
Lee further teaches ripples voltages output from an alternator when an engine is running (Figure 3, [Par. 0024], “ The voltage output from the alternator, section 60, is between about 13.3-14.9V”), but not explicitly disclose receiving the first voltage reading includes receiving a ripple peak voltage reading; receiving the second voltage reading includes receiving a ripple minima voltage reading; and determining the start event for the electric vehicle with the first voltage difference is within the electrical range includes calculating the electrical range with the first voltage difference less than one percent of the ripple peak voltage reading.

receiving the first voltage reading includes receiving a ripple peak voltage reading ([Par. 0048], “the maximum "secondary" voltage value”); 
receiving the second voltage reading includes receiving a ripple minima voltage 
	reading ([Par. 0048], “the minimum "secondary" voltage value of the sample”); and 
determining the start event for the electric vehicle with the first voltage difference is 	
within the electrical range ([Par. 0048], “The difference between the maximum "secondary" voltage value and the minimum "secondary" voltage value of the sample is referred to as the "ripple" (also referred to as the AC voltage variation). The battery management system makes a determination whether the "ripple" is within a range of pre-selected values (e.g., less than about 40 mV). If the "ripple" is not within a range of pre-selected values, then the battery management system 50 makes a determination that the loads associated with the engine of the vehicle (e.g., starter, ignition, fuel pump, etc.) are "on" and that the engine of the vehicle is likely "on.") includes calculating the electrical range with the 
first voltage difference less than one percent of the ripple peak voltage reading (The ripple peak voltage reading of the alternator when an engine is running could be approximate 14.9V as shown in the teaching of Lee above. Regarding to Wruck, the range of pre-selected values could be less than 40mV which is 0.2% of the ripple peak voltage (0.04/14.9 x 100 = 0.2%))

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Lee with the teaching of Wruck. The modification would have been obvious because ripples voltage occurs when an engine is running. By comparing the voltage difference of ripples voltage readings to a predetermined range, it allows a more accurate determination whether an engine is on or off (Wruck, [Par. 0048], “If the "ripple" is not within a range of pre-selected values, then the battery management system 50 makes a determination that the loads associated with the engine of the vehicle … engine of the vehicle is likely "on"…  “If the "ripple" is within a range of pre-selected values, then the controller makes a determination that the loads associated with the engine of the vehicle are "off" and that the engine of the vehicle is likely"off”). 

Regarding to claim 15, Lee teaches the system of claim 11.
Lee further teaches ripples voltages output from the alternator when an engine is running (Figure 3, [Par. 0024], “ The voltage output from the alternator, section 60, is between about 13.3-14.9V”), but not explicitly disclose the communication circuit is further configured to: receive the first voltage reading as a ripple peak voltage reading, receive the second voltage reading as a ripple minima voltage reading; the control circuit, coupled to the communication circuit, is further configured to: calculate the electrical range with the first voltage difference less than one- tenth percent of the ripple peak voltage reading.

However, Wruck teaches the communication circuit is further configured to: 
	receive the first voltage reading as a ripple peak voltage reading ([Par. 0048], “the maximum "secondary" voltage value”); 
	receive the second voltage reading as a ripple minima voltage reading ([Par. 0048], “the minimum "secondary" voltage value of the sample”);

the control circuit, coupled to the communication circuit, is further configured to: 
	calculate the electrical range with the first voltage difference less than one- 
tenth percent of the ripple peak voltage reading. 
([Par. 0048], “The difference between the maximum "secondary" voltage value and the minimum "secondary" voltage value of the sample is referred to as the "ripple" (also referred to as the AC voltage variation). The battery management system makes a determination whether the "ripple" is within a range of pre-selected values (e.g., less than about 40 mV). If the "ripple" is not within a range of pre-selected values, then the battery management system 50 makes a determination that the loads associated with the engine of the vehicle (e.g., starter, ignition, fuel pump, etc.) are "on" and that the engine of the vehicle is likely "on")

The ripple peak voltage reading of the alternator when an engine is running could be approximate 14.9V as shown in the teaching of Lee above. Regarding to Wruck, the range of pre-selected values could be a preselected value, for example the range of preselected value would be less than 10mV which is 0.06% of the ripple peak voltage (0.01/14.9 x 100 = 0.06%)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Lee with the teaching of Wruck. The modification would have been obvious because ripples voltage occurs when an engine is running. By comparing the voltage difference of ripples voltage readings to a predetermined range, it allows a more accurate determination whether an engine is on or off (Wruck, [Par. 0048], “If the "ripple" is not within a range of pre-selected values, then the battery management system 50 makes a determination that the loads associated with the engine of the vehicle … engine of the vehicle is likely "on"…  “If the "ripple" is within a range of pre-selected values, then the controller makes a determination that the loads associated with the engine of the vehicle are "off" and that the engine of the vehicle is likely"off”). 

Regarding to claim 20, Lee teaches the system of claim 16. 
Lee further teaches ripples voltages output from the alternator when an engine is running (Figure 3, [Par. 0024], “ The voltage output from the alternator, section 60, is between about 13.3-14.9V”), but not explicitly disclose receiving the first voltage reading includes receiving a ripple peak voltage reading; receiving the second voltage reading includes receiving a ripple minima voltage reading; and determining the start event for the electric vehicle with the first voltage difference is within the electrical range includes calculating the electrical range with the first voltage difference less than one-tenth percent of the ripple peak voltage reading.

However, Wruck teaches receiving the first voltage reading includes receiving a ripple peak voltage reading ([Par. 0048], “the maximum "secondary" voltage value”); 
receiving the second voltage reading includes receiving a ripple minima voltage 
	reading ([Par. 0048], “the minimum "secondary" voltage value of the sample”); and 
determining the start event for the electric vehicle with the first voltage difference is 
within the electrical range ([Par. 0048], “The difference between the maximum "secondary" voltage value and the minimum "secondary" voltage value of the sample is referred to as the "ripple" (also referred to as the AC voltage variation). The battery management system makes a determination whether the "ripple" is within a range of pre-selected values (e.g., less than about 40 mV). If the "ripple" is not within a range of pre-selected values, then the battery management system 50 makes a determination that the loads associated with the engine of the vehicle (e.g., starter, ignition, fuel pump, etc.) are "on" and that the engine of the vehicle is likely "on") includes calculating the electrical range with the first voltage difference less than one-tenth percent of the ripple peak voltage reading (The ripple peak voltage reading of the alternator when an engine is running could be approximate 14.9V as shown in the teaching of Lee above. Regarding to Wruck, the range of pre-selected values could be a preselected value, for example the range of preselected value would be less than 10mV which is 0.06% of the ripple peak voltage (0.01/14.9 x 100 = 0.06%)).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Lee with the teaching of Wruck. The modification would have been obvious because ripples voltage occurs when an engine is running. By comparing the voltage difference of ripples voltage readings to a predetermined range, it allows a more accurate determination whether an engine is on or off (Wruck, [Par. 0048], “If the "ripple" is not within a range of pre-selected values, then the battery management system 50 makes a determination that the loads associated with the engine of the vehicle … engine of the vehicle is likely "on"…  “If the "ripple" is within a range of pre-selected values, then the controller makes a determination that the loads associated with the engine of the vehicle are "off" and that the engine of the vehicle is likely"off”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668